UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-4172


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TAVON MCPHAUL, a/k/a Block,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Marvin J. Garbis, Senior District
Judge. (1:12-cr-00616-MJG-3)


Submitted:   November 7, 2014               Decided:   November 20, 2014


Before WYNN and DIAZ, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Remanded by unpublished per curiam opinion.


Beth M. Farber, HARRIS O’BRIEN, New York, New York, for
Appellant.   Rod J. Rosenstein, United States Attorney, Benjamin
M. Block, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Tavon   McPhaul    seeks     to     appeal     his    conviction         and

sentence.        The Government has moved to dismiss the appeal as

untimely.       In criminal cases, the defendant must file the notice

of    appeal    within    fourteen   days      after    the   entry       of    judgment.

Fed. R. App. P. 4(b)(1)(A).               With or without a motion, upon a

showing of excusable neglect or good cause, the district court

may grant an extension of up to thirty days to file a notice of

appeal.        Fed. R. App. P. 4(b)(4); United States v. Reyes, 759

F.2d 351, 353 (4th Cir. 1985).

               The   district    court    entered      judgment      on    January      13,

2014.     McPhaul filed the notice of appeal on February 26, 2014,

after the fourteen-day period expired but within the thirty-day

excusable       neglect   period.        Because    the     notice    of       appeal   was

filed within the excusable neglect period, we remand the case to

the district court for the court to determine whether McPhaul

has     shown    excusable      neglect     or     good     cause     warranting         an

extension of the fourteen-day appeal period.                         The record, as

supplemented, will then be returned to this court for further

consideration.         We defer action on the Government’s motion to

dismiss the appeal.

                                                                                 REMANDED




                                           2